Citation Nr: 1633940	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  11-00 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to special monthly compensation based upon the need for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel






INTRODUCTION

The Veteran served on active duty from March 1968 to April 1988.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In a January 2011 rating decision, the RO implemented a grant of service connection for posttraumatic stress disorder (PTSD) and assigned a 100 percent rating effective from August 2003.  The same decision awarded special monthly compensation based on housebound criteria being met from August 2003.  The housebound rate already being paid is the lesser benefit under special monthly compensation and will go forward with consideration of the greater benefit at the aid and attendance rate.


FINDING OF FACT

The regular assistance of another person is required to protect the Veteran from hazards or dangers incident to the daily environment and when caring for the daily personal needs of meal preparation, bathing, tending to hygiene needs, and medicine management, and other mental incapacity as the result of service-connected posttraumatic stress disorder (PTSD), diabetic nephropathy, neurogenic bladder, hypertensive heart disease, peripheral neuropathy of the bilateral hands and lower extremities, and type II diabetes mellitus with nonproliferative retinopathy,  cataracts, onychomycosis and impotency.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the need for aid and attendance have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compensation at the aid and attendance rate is payable when the veteran, due to service-connected disability, has the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for regular aid and attendance are factual and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as: the inability of the claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect a claimant from hazards or dangers incident to one's daily environment.  It is not required that all of the disabling conditions enumerated be present before a favorable rating is made. 

The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the claimant be so helpless as to be in need of regular aid and attendance, not that there is a constant need.  "Bedridden" constitutes a condition which, through its essential character, actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed, or that a physician has prescribed bed rest for a lesser or greater portion of the day will not suffice.  38 C.F.R. § 3.352(a). 

Eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).  In addition, determinations that the veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the veteran's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco, 9 Vet. App. at 224.

In this case, the Veteran's service-connected disabilities include PTSD, rated 100 percent from August 2003; diabetic nephropathy, rated as 100 percent from June 2011; neurogenic bladder, rated as 40 percent from January 2009; hypertensive heart disease, rated as 30 percent from July 2008; peripheral neuropathy of the bilateral hands and lower extremities, with each extremity rated as 20 percent from August 2003; and type II diabetes mellitus with nonproliferative retinopathy, cataracts, onychomycosis, and impotence, rated as 20 percent from October 1996.  The combined rating is 100 percent disabling, effective from August 2003.  special monthly compensation is currently in effect  on account of a psychiatric disability, diagnosed as PTSD and anxiety, rated 100 percent and additional service-connected disabilities diabetic nephropathy, neurogenic bladder, hypertensive heart disease, peripheral neuropathy of the bilateral hands and lower extremities, and type II diabetes mellitus with nonproliferative retinopathy, cataracts, onychomycosis, and impotence, independently ratable at 60 percent or more from August 2003 under the housebound rate.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  Special monthly compensation is also in effect on account of loss of use of a creative organ from September 2004.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a) 

While the Board is aware the Veteran has multiple nonservice-connected disabilities, the Board finds that the evidence shows that the Veteran requires the regular aid and attendance of another person to protect him from hazards or dangers incident to his daily environment and when caring for the daily personal needs of meal preparation, bathing, tending to hygiene needs, and medicine management, and other mental impairment as a result of the service-connected disabilities, rather than nonservice-connected factors. 

The evidence includes a July 2009 Aid and Attendance examination wherein the examiner found it was less than likely that the Veteran could perform activities of daily living, specifically those requiring memory, such as remembering to take medication.  On a separate ophthalmology examination dated the same, the Veteran reported blurred vision.  He had bilateral nuclear cataracts which were "as likely as not" related to his diabetes mellitus.  The Veteran also had evidence of background diabetic retinopathy in both eyes. 

In an April 2010 VA examination for permanent need for regular aid and attendance, the provider noted multiple diagnoses to include hypertension, PTSD, diabetes mellitus, neurogenic bladder, and chronic kidney disease, as well as two non-service connected disabilities.  The provider indicated the Veteran was unable to prepare his own meals; they were prepared by his wife.  The Veteran also needed assistance by wife with bathing, shaving, and dressing.  The Veteran's wife managed his medication and financial affairs.  It was noted that the Veteran was unable to leave home unaccompanied.  The Veteran used a cane for locomotion.  

In a VA examination in June 2010 for aid and attendance, the physician found the Veteran was unable to plan, remember or maintain safety and thus, was unable to prepare his own meals.  He also need assistance in bathing and tending to other hygiene needs due to poor coordination, weakness, lack of motivation, and fatigue.  The Veteran required medication management for brittle diabetes and an inability to safely identify or remember to take medication.  In a statement that accompanied the examination, the VA physician stated the Veteran required assistance and 24-hour supervision to prevent him from being placed in a nursing home.  The physician further indicated that the Veteran had multiple "brittle" medical conditions, to include diabetes, hypertension, and kidney disease, that were severe and chronic, and required close attention and monitoring for safety due to symptoms related to his physical condition, such as, fatigue, weakness, impairment in coordination and gait, and vision impairment.  The Veteran also had psychological conditions that included memory impairment, apathy, and an impairment in the ability to plan and recognize safety issues.  The physician indicated the Veteran was dependent on other for all instrumental activities of daily living and at times required assistance with activities of daily living.  The physician opined aid and attendance would assist the Veteran's family in maintaining him out of an institution.

In June 2010, the Veteran was hospitalized for multiple diagnoses, to include, but not limited to, PTSD, chronic kidney disease, neuropathy, diabetes, and hypertension.  The provider noted that the Veteran was unable to consistently make safe decisions for himself or others.  In June 2010, the Veteran met the criteria for voluntary hospitalization for PTSD with suicidal thoughts, as well as dementia, confusion, and depression. 

In an August 2011 VA examination for permanent need for regular aid and attendance, the examiner noted that PTSD and hemodialysis restricted his ability and function.  He was unable to prepare his own meals.  The Veteran's wife helped with activities of daily living and continued to manage his medication and financial affairs.  

The Veteran was afforded an additional VA examination in January 2012.  The examiner noted the Veteran difficulty with ambulation.  He was unable to fasten clothing and bathe.  The Veteran had short term memory impairment and anxiety related to PTSD.  He also had visual and auditory hallucinations, as well as delusions of death and conspiracy.  The examiner further indicated that the Veteran was dependent on his wife to care for him, recall events, prepare meals, dressing, bathing, managing bills, and monitoring his medications, appointments and daily activities. 

Based on the above, the evidence shows that the Veteran is in need of regular aid and attendance of another person to protect him from hazards or dangers incident to his daily environment and when caring for his daily personal needs at least in part due to the service-connected disabilities.  The Board finds that the need for the regular aid and attendance of another person is due to the service-connected PTSD, diabetic nephropathy, neurogenic bladder, hypertensive heart disease, peripheral neuropathy of the bilateral hands and lower extremities, and type II diabetes mellitus with nonproliferative retinopathy, cataracts, onychomycosis, and impotence, warranting special monthly compensation based on the need for regular aid and attendance.  



	(CONTINUED ON NEXT PAGE)

ORDER

Special monthly compensation based on the need for regular aid and attendance is granted, subject to the laws and regulations governing the payment of monetary benefits. .



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


